By the Court.
No authority was cited in support of the admission of the evidence to raise a presumption of payment. *423Such evidence proves nothing. The fact of the reputed wealth of the defendant, and his supposed ability to pay whenever called upon, might have furnished the very reasons operating on the plaintiff’s mind to allow the note to remain uncollected. The admission of the evidence of the private dealings of the witness with the defendant was still more objectionable.

Exceptions sustained.